UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 31, 2012 NEW MEDIA INSIGHT GROUP, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-54718 (Commission File Number) 27-2235001 (IRS Employer Identification No.) 28th Street, Scottsdale, AZ, 85331 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code:480-275-2294 PO Box 4132, Kailua-Kona, HI 96745-4132 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective December 31, 2012, David Carpenter and Michael Hay resigned as directors and officers of our company. Messrs. Carpenter’s and Hay’s resignations were not the result of any disagreements with our company regarding our operations, policies, practices or otherwise Also effective December 31, 2012, Michael Palethorpe was appointed a director, president, chief executive and financial officer and as secretary of our company. Mr.
